      Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 1 of 29



1

2

3
                             UNITED STATES DISTRICT COURT
4                           NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
5
     CHRISTINA GRACE and KEN POTTER,                Case No. 5:17-cv-00551-LHK-NC
6    Individually and on Behalf of All Others
     Similarly Situated,
7
                      Plaintiffs,                         EXPERT REPORT
8
            v.                                           DR. MARK T. JONES
9
     APPLE, INC.                                    Highly Confidential – Source Code
10
                      Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                1
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 2 of 29
           Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 3 of 29



1    A more general overview of using trust objects is given here 149 :
2

3

4

5

6

7

8

9

10

11

12

13

14

15
     4.       APPLE DEVICE PERFORMANCE
16
              I have also been asked to consider whether, and if so how, upgrading an iPhone 4 or iPhone
17

18   4s from iOS 6.1 to iOS 7.0 or iOS 7.1 affected the performance of the phone.

19            I considered performance-related statements and documents made or cited in the filings

20   from this case, including the Complaints, the Answer, the Motion to Certify a Nationwide Class,
21   the Opposition to the Motion, and the Reply to the Motion. I also considered performance-related
22
     statements and documents made or cited in Dr. Rubin’s Declaration in support of Apple’s
23
     Opposition, his deposition, and his Corrected Declaration.           I have also conducted my own
24
     investigation and analysis of publicly available materials as well as documents and informa tio n
25

26

27   149
         See
     https://developer.apple.com/documentation/security/certificate_key_and_trust_services/trust/creating_a_tr
28   ust_object?language=objc.


                                                        62
           Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 4 of 29



1    produced by Apple, including Apple’s discovery responses related to performance issues.
2    I requested data and documents on performance testing that was conducted by Apple.                   My
3
     understanding is that Plaintiffs requested this type of information from Apple. I understand that
4
     Apple has produced some documents and data in response to the Plaintiffs’ requests. 150
5
     4.1      Hardware
6

7             The putative class members’ phones, the iPhone 4 and 4s, were respectively about two and

8    three years old when iOS 7 was first released with the iPhone 5c and 5s. The hardware for the

9    iPhone 5c and 5s was more advanced than that of the iPhone 4 and 4s. iOS 7 was primarily
10
     designed for more advanced hardware than that featured in the iPhone 4 and 4s. 151 Apple did not
11
     publicly announce details about the specifications of its devices’ processors or RAM. 152
12
     However, third parties have conducted testing and investigations to attempt to determine the
13
     iPhone’s processor speeds and RAM. Below is an excerpted and annotated table comparing
14

15   reported hardware specifications across various iPhone models153 :

16

17   150
         I understand that Dr. Rubin also testified that he reviewed and analyzed performance data but was not
     sure if it was produced in this case. See Rubin Dep. Tr. at 197:1-200:21, 198:21-23. To the extent that
18   Dr. Rubin reviewed data that was not produced, I reserve the right to supplement and amend my report
     after the production of such data.
19   151
         See, e.g., https://www.apple.com/newsroom/2013/09/10Apple-Announces-iPhone-5s-The-Most-
     Forward-Thinking-Smartphone-in-the-World/ (“iPhone 5s comes with iOS 7, the most significant iOS
20   update since the original iPhone, engineered for 64-bit technology and featuring hundreds of great new
     features, including Control Center, Notification Center, improved Multitasking, AirDrop®, enhanced
21   Photos, Safari®, Siri® and iTunes Radio .”) (emphasis added); id. (“Apple also engineered iOS 7 and all
22   the built-in apps to maximize the performance of the A7 chip.”).
     152
         See, e.g., https://support.apple.com/kb/sp587?locale=en US (iPhone 4 specifications);
23   https://www.apple.com/newsroom/2010/06/07Apple-Presents-iPhone-4/ (iPhone 4 press release);
     https://support.apple.com/kb/sp643?locale=en US (iPhone 4s specifications);
24   https://www.apple.com/newsroom/2011/10/04Apple-Launches-iPhone-4S-iOS-5-iCloud/ (iPhone 4s
     press release); https://support.apple.com/kb/sp684?locale=en US (iPhone 5c specifications);
25   https://www.apple.com/newsroom/2013/09/10Apple-Introduces-iPhone-5c-The-Most-Colorful-iPhone-
     Yet/ (iPhone 5c press release); https://support.apple.com/kb/sp685?locale=en US (iPhone 5s
26   specifications); https://www.apple.com/newsroom/2013/09/10Apple-Announces-iPhone-5s-The-Most-
     Forward-Thinking-Smartphone-in-the-World/ (iPhone 5s press release).
27   153
         See https://www.theverge.com/circuitbreaker/2017/6/28/15885636/iphone-10th-anniversary-hardware-
     specifications-comparison-apple-ios (scrollable table excerpted and annotated); see also
28   https://support.apple.com/en-us/HT201296. Other third-party sources reported substantially similar


                                                        63
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 5 of 29



1

2

3

4

5

6

7

8

9

10

11

12

13

14          As shown in the highlighted cells in the table above, the iPhone 5c and 5s had double the

15   amount of RAM in the iPhone 4 and 4s (512 MB v. 1 GB). The iPhone 5c and 5s processors were
16
     a little over one-and-a-half times faster than the processors in the iPhone 4 and 4s (800 MHz v. 1.3
17
     GHz). Moreover, the iPhone 4’s processor was a single-core processor while the other phones had
18
     dual-core processors. The batteries in the iPhone 5c and 5s also had slightly larger capacity than
19
     the batteries in the iPhone 4 and 4s.
20

21   4.2    Release of iOS 7 – Performance Regression

22          iOS 7 was released September 18, 2013 with the release of the iPhone 5c and 5s. There
23

24
     specifications. See, e.g., https://everymac.com/systems/apple/iphone/iphone-faq/iphone-processor-
25   types.html; https://www.gsmarena.com/apple iphone 4-3275.php;
     https://www.gsmarena.com/apple iphone 4s-4212.php; https://www.gsmarena.com/apple iphone 5c-
26   5690.php; https://www.gsmarena.com/apple iphone 5s-5685.php; see also Rubin Decl. at ¶ 23, n.3
     (citing CNET article regarding similarly reported hardware specifications). As noted in some of these
27   sources, while the iPhone 4 and 4s processors were rated as 1 GHz processors, they were “downclocked”
     to about 800 MHz. See, e.g., https://everymac.com/systems/apple/iphone/iphone-faq/iphone-processor-
28   types.html.


                                                      64
           Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 6 of 29



1    were subsequent releases on November 14, 2013 (iOS 7.0.4) and February 21, 2014 (iOS 7.0.6).
2
     Among other things, the iOS 7 user interface (“UI”) was significantly changed from iOS 6 and
3
     included substantially more animations. 154 iPhone 4 and 4s users updating to iOS 7 experienced
4
     significant performance degradation and regressions on their devices.                The performance
5
     regressions were measurable and substantial.            Ars Technica, a technology-oriented online
6

7    publication, performed timed application launch tests on an iPhone 4 running iOS 6.1.3 and an

8    iPhone 4 running iOS 7.0 and reported the results depicted in the table below155 :

9

10

11

12

13

14

15

16
     This is how Ars Technica described the process for the tests and measurements 156 :
17

18

19

20

21

22
               These types of performance regressions on iPhone 4 and iPhone 4s devices that were
23

24   updated to iOS 7 were widely reported. 157 The performance regressions were, in part, due to the

25
     154
         See, e.g., https://www.engadget.com/2013/12/10/ios-6-vs-ios-7-icons-a-visual-comparison/;
26   http://osxdaily.com/2013/06/11/ios-7-vs-ios-6-visual-comparison/.
     155
         See https://arstechnica.com/gadgets/2013/09/new-lease-on-life-or-death-sentence-ios-7-on-the-iphone-
27   4/.
     156
         See id.
28   157
         See, e.g., https://readwrite.com/2013/10/15/ios-7-fixes-iphone-4-4S/;


                                                        65
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 7 of 29
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 8 of 29
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 9 of 29
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 10 of 29



1    to downgrade, but it appears that as a matter of policy, Apple chooses not to allow iOS
2    downgrades.162
3
             User complaints about iOS 7 on Apple’s discussion forums did not go unnoticed by Apple.
4
     In fact, after iOS 7 was released, Apple tracked threads on its discussion forums, categorized the
5
     threads by issue, noted the status of the thread, and noted the number of replies. Email reports
6

7    called “                reports were delivered to Apple personnel, including Patrick Gates and

8    Dallas De Atley, with users’ complaints and feedback regarding iOS 7’s performance.163 The

9    issues in these reports were “arranged by their level of activity and perceived urgency.”164 The
10
     types of categories included issues such as the following: battery life issues, delayed keyboard
11
     input, UI bugs, slow or unresponsive performance,              not being able to send messages,
12
     unresponsiveness after entering passcode, user discomfort, wallpaper not being full screen, devices
13
     intermittently not responding, low ringtone volume, background issues, device warming, messages
14

15

16

17   162
         For example, in January 2018, Apple’s servers briefly provided older versions of iOS, all the way
     down to versions of iOS 6, allowing users to downgrade. See, e.g.,
18   https://appleinsider.com/articles/18/01/11/apple-servers-briefly-enabled-signing-of-older-ios-firmwares-
     allowing-users-to-downgrade-to-earlier-versions; https://wccftech.com/apple-starts-signing-firmware-
19   way-back-ios-6-downgrade-now-want-jailbreak/;
     https://www.reddit.com/r/jailbreak/comments/7qe81d/question why is ios 613 for 4s still being sign
20   ed/; http://www.iclarified.com/64117/apple-is-currently-signing-various-ios-6-to-ios-10-firmware-
     versions-downgrades-possible; http://wololo.net/2018/01/12/apples-big-signing-screw-allowed-users-
21   downgrade-versions-ios-old-ios-6/; https://9to5mac.com/2018/01/10/users-able-downgrade-from-ios-11/;
22   https://www.macrumors.com/2018/01/11/apple-accidentally-signed-old-ios-versions/;
     https://forums.macrumors.com/threads/ios-6-1-3-still-signed-by-apple.2100595/.
23
     163
         See, e.g., APL-GRACE_00006769; APL-GRACE_00006779; APL-GRACE_00006789; APL-
     GRACE_00006799; APL-GRACE_00006811; APL-GRACE_00006822; APL-GRACE_00006909;
24   APL-GRACE_00006920; APL-GRACE_00006950; APL-GRACE_00007019; APL-GRACE_00007034;
     APL-GRACE_00007065; APL-GRACE_00007080; APL-GRACE_00007105; APL-GRACE_00007121;
25   APL-GRACE_00007139; APL-GRACE_00007155; APL-GRACE_00007226; APL-GRACE_00007243;
     APL-GRACE_00008284; APL-GRACE_00011764; APL-GRACE_00011774; APL-GRACE_00011784;
26   APL-GRACE_00011794; APL-GRACE_00011836; APL-GRACE_00011890; APL-GRACE_00011933;
     APL-GRACE_00011945; APL-GRACE_00011960; APL-GRACE_00012026; APL-GRACE_00012068;
27   APL-GRACE_00012151; APL-GRACE_00013393; APL-GRACE_00165087; APL-GRACE_00165105;
     APL-GRACE_00165145.
28   164
         See, e.g., APL-GRACE_00007105.


                                                       69
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 11 of 29
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 12 of 29



1    4.3     Release of iOS 7.1 – Some Improvement, But Performance Still a Problem
2            iOS 7.1 was first released on March 10, 2014, with subsequent updates on April 22, 2014
3
     (iOS 7.1.1) and June 30, 2014 (iOS 7.1.2). In developing iOS 7.1 (“Sochi”), Apple targeted
4
     performance improvements, particularly for older devices like the iPhone 4 and 4s. 171 However,
5
     even after the release of iOS 7.1, iPhone 4 and iPhone 4s users still experienced performance
6

7    regressions as compared to iOS 6.1. After the release of iOS 7.1, Ars Technica again measured

8    application launch times for an iPhone 4 running iOS 6.1.3 and an iPhone 4 running iOS 7.1 and

9    reported the results depicted in the table below172 :
10

11

12

13

14

15

16
     The results were measured using the same method described above for iOS 7.0. 173 As the table
17
     shows, while the performance for iOS 7.1 improved as compared to iOS 7.0, for seven of the eight
18
     tests, the performance of iOS 7.1 was still worse than that of iOS 6.1.3. 174 As with the release of
19

20   iOS 7.0, the performance regressions affecting iPhone 4 and 4s users were widely reported.175

21

22
     171
         See, e.g., https://support.apple.com/kb/dl1732?locale=en US (“Improved performance for iPhone 4”);
     APL-GRACE_00035270 (email report tracking attempted fixes for performance regressions in iOS 7.1
23   development builds and comparing performance against iOS 6.1); APL-GRACE_00035928 (same); APL-
     GRACE_00169822 (same); see also APL-GRACE_00054711 (email titled “Sochi Performance Exec
24   Review” from Ms. Ulrich on 09/05/2013 regarding specific performance regressions in iOS 7.0 that were
     targeted to be fixed in iOS 7.1); Rubin Decl. at ¶ 31.
25   172
         See https://arstechnica.com/gadgets/2014/03/ios-7-1-on-the-iphone-4-as-good-as-its-going-to-get/; see
     also https://mashable.com/2014/03/11/ios-7-1-iphone-4/#yn27Xw2kwiqG (reporting on Ars Technica
26   testing); https://www.macrumors.com/2014/03/10/ios71-makes-iphone4-snappier/ (reporting on Ars
     Technica testing).
27   173
         See https://arstechnica.com/gadgets/2014/03/ios-7-1-on-the-iphone-4-as-good-as-its-going-to-get/.
     174
         See id.
28   175
         See, e.g., https://forums.imore.com/general-apple-news-discussion/325826-iphone-4-ios-7-1-2-very-


                                                        71
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 13 of 29



1    Furthermore, iPhone 4 and 4s users complained and sought help and advice about iOS 7.1’s
2
     performance regressions on their devices on Apple’s own discussions forums. 176 Additionally,
3
     some customers sent complaints directly to Apple about iOS 7’s widely-reported performance
4
     regressions.177
5
     4.4     Importance of Performance
6

7            From the perspective of interactive software design and implementation on mobile devices,

8    software applications should be responsive to user interaction (without substantial delay) and use

9    system resources (including the battery) efficiently so that they do not adversely affect their own
10
     performance as well as the performance of other applications or the device itself. These are the
11
     types of principles that I teach my students in my courses.             Apple also acknowledges the
12
     importance of performance. In its annual WWDC conferences for iOS app developers, Apple
13
     engineers regularly emphasize the importance of performance and its effects on user devices and
14

15   user experiences.

16           For example, in a 2011 panel about improving iOS app responsiveness and performance,
17   an Apple engineer state the following 178 :
18
                       First, we’re going to talk about first launch. It’s that most critical
19
     slow-keep-rebooting.html; https://www.quora.com/Ive-an-iPhone-4-which-runs-on-iOS-7-1-2-It-lags-
20   while-scrolling-down-in-certain-apps-like-Safari-Quora-Facebook-etc-Is-there-any-way-to-fix-this-lag;
     https://forum.unity.com/threads/ios-7-1-2-very-slow.368379/; https://community.spotify.com/t5/iOS-
21   iPhone-iPad/iPhone-4-version-7-1-2-PAINFULLY-slow-with-Spotify-APP-Help/td-p/1190050; see also
22   https://forum.unity.com/threads/ios-7-1-iphone-4-incredibly-slow-startup-affects-games-in-store-and-
     development.232914/ (noting that “the iPhone 4 is still a very active device for the apps I’ve put out”).
23
     176
          See, e.g., https://discussions.apple.com/thread/6464105 (iOS 7.1.2 on iPhone 4);
     https://discussions.apple.com/thread/7020232 (iOS 7.1.2 on iPhone 4);
24   https://discussions.apple.com/thread/5987697 (iOS 7.1 on iPhone 4);
     https://discussions.apple.com/thread/6073451 (iOS 7.1 on iPhone 4s);
25   https://discussions.apple.com/thread/6622377 (iOS 7.1.2 on iPhone 4);
     https://discussions.apple.com/thread/6480063 (iOS 7.1.x on iPhone 4);
26   https://discussions.apple.com/thread/6368399 (iOS 7.1.1 on iPhone 4);
     https://discussions.apple.com/thread/6652694 (asking whether to update to iOS 7.1.2 on iPhone 4).
27   177
          See, e.g., APL-GRACE_00000996 (customer complaining to investor relations about the FaceTime
     break and that an upgrade to iOS 7 on her iPhone 4 was not an option because of performance issues).
28   178
         See https://developer.apple.com/videos/play/wwdc2011/105/.


                                                        72
     Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 14 of 29



1              time of your application. It’s your application’s first dance with
               your user. It’s going to color her experience with your applicatio n
2              for the rest of the time that she uses your app. It’s also going to affect
3              her estimation of your skills as an application developer. Next, we’re
               going to talk about workflow. Workflow is what happens during that
4              10 to 15 critical seconds where the user has removed the device from
               his or her pocket, launched your app, and begun to complete a task.
5              From there, we’re going to move in to a discussion about
               responsiveness applications, especially on the iOS platform or any
6
               embedded platform, need to stay responsive. It's critically important
7              especially on a mobile device and especially on iOS. And fina lly,
               we’re going to discuss something which is often overlooked by
8              people, but you have to sweat the small stuff. You have to consider
               the details. The details are a collection of principles, thoughts, and
9              ideas that, correctly addressed by the application developer, will
               take your application from being something that people merely use
10
               to something that they love, something that they want to tell their
11             friends about, something that they’ll want to tweet about, something
               that they’ll want to rate with 5 stars on the App Store.
12                                                 ***
               So, first launch, as I already said, it’s the most critical time. It’s your
13             first interaction with your user. So, you have to really make it count.
               And the first thing that the user is going to see after your beautifully
14
               rendered application icon is the launch image. You can see here on
15             the left we have the launch image for the maps application. You'll
               notice that there is a segmented control at the bottom as well as two
16             buttons. What you won’t see here is you won’t see text because this
               resource is not localized. You won’t see a splash screen, even though
17             it would be nice to call attention out to your company or to yourself.
18             If you’ve done everything right and your application loads quickly,
               the users only going to see the splash screen or the launch image for
19             just mere seconds. What the launch screen is there for is to provide
               something for us to progressively build your user interface into what
20             keeps her from being a jarring transition from that first launch and
               springboard to when your app is up running, responsive, and ready
21             for input.
22                                                 ***
               So, to illustrate this point, I developed an application, my nib tester,
23             and it uses one giant NIB. Let’s watch it launch. Wait, wait, it’s
               coming. Oh, there it is. And finally, it’s responsive. You see it took
24             a while. It took a while to become responsive and ready for user
               input. This isn’t good. I have one giant nib in here with a UI tab
25             controller and three UI controllers embedded into it. When I took
26             this application and refactored it into 3 nibs with their associated
               view controllers, I was able to realize a forty four percent savings in
27             CPU use cycles required to load my app. Now, not only does this
               translate into wall clock savings for you. It also translates into
28             energy savings for your user. And that’s really important on a


                                                   73
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 15 of 29



1                      device, which is mobile, like the iPhone or the iPad. And when you
                       consider it like this: Why should the user have to pay the energy cost
2                      and the time costs to load your entire application when they may
3                      only be using a small slice of it to complete her workflow?
                                                           ***
4                      So, your app is up, you’ve loaded your UI, and we’re going to talk
                       about workflow. Consider that most of your users may be at the
5                      soccer field watching their son or daughter play soccer, and they
                       might just have a couple of minutes to pull out their phone and check
6
                       their Twitter feed before a big play happens, or they’re in the grocery
7                      line, and they’re about to check out. They generally have between
                       10 to 15 seconds to accomplish whatever goal they set out to
8                      accomplish when they started your app. So, workflow and a
                       consideration of workflow is very important to creating a responsive
9                      and performant iOS app.
                                                           ***
10
                       Moving on, we’re going to chat about responsiveness. It’s diffic ult
11                     to maintain a good workflow if your application is not responsive.
                       If it hangs, if it sort of jutters when you scroll, these are all things,
12                     which you want to avoid. And the reason why you want to avoid
                       them is not only for the reason of being in service of workflow. You
13                     want to preserve the illusion that goes with an iOS app. iOS apps
                       have been, and iOS itself and the iPhone, have been described, and
14
                       not just by Apple, as magical devices, and they are magical because
15                     there is this illusion to the user that she is working directly with
                       elements inside of your application. She’s not interfacing with
16                     software; she’s not interfacing with the device; they’re interfac ing
                       directly with items. And when your app is unresponsive, when it
17                     doesn’t load quickly, when it throws up an alert, you degrade this
18                     illusion to the point that it may not exist anymore.

19             Relatedly to the point about responsiveness creating an illusion of direct interaction,

20   Apple’s Human Interface Guidelines describe direct manipulation of onscreen content 179 :

21

22

23

24

25

26

27

28   179
           See https://developer.apple.com/design/human-interface-guidelines/ios/overview/themes/.


                                                          74
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 16 of 29



1

2

3

4

5

6

7

8              As another example of Apple engineers emphasizing the importance of performance, in
9
     2015 on a panel about performance, an Apple engineer stated the following 180 :
10
                       So why should you think about performance? The easiest way to
11                     sum it up is that performance is a feature. It’s a core and central
                       element of giving your users a great experience in your app. It’s not
12                     an extra or a bonus or something you can get to at the end if you
                       have time. It’s actually something that should be on your mind all
13                     the time while you are writing your app. There’s a couple of reasons
14                     for that. If your app is really responsive, if it always responds to user
                       input right away, that actually builds the trust of your users. That
15                     lets them know that if they quickly need to access a piece of
                       information or service some interaction in your app, it’s not going
16                     to keep them waiting, and that makes them really happy and keeps
                       them coming back.
17
                                                           ***
18                     Apps that are architected to be efficient with system resources, like
                       CPU or memory, don’t just feel great when you are using them; they
19                     actually save battery power and let your user get through their day,
                       and they really appreciate that.
20                                                         ***
                       So wrapping up, performance is a feature. It’s an essential aspect of
21
                       giving your users a great experience in your apps. And it should be
22                     on your mind from day one when you are building your apps.
                       Efficient apps feel great when you are using them, they build your
23                     users’ trust, and they save battery power.
24             As another example, in 2016, in a panel on optimizing application inputs and outputs
25
     (“I/O”), an Apple engineer stated the following about the importance of efficiency as the data
26
     being handled by devices becomes richer and larger: “Now to manage this data explosion, apps
27

28   180
           See https://developer.apple.com/videos/play/wwdc2015/230/.


                                                          75
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 17 of 29



1    need to be really efficient in their system resource usage, and the main system resources are CPU,
2
     memory, and I/O.”181 At a different panel in 2016 on optimizing application startup times, an
3
     Apple engineer stated the following: “We’ve all had that experience where we pull our phone out
4
     of our pocket, press the home button, and then tap on an application we want to run. And then tap,
5
     and tap, and tap again on some button because it’s not responding. When that happens to me, it’s
6

7    really frustrating, and I want to delete the app.”182

8              At yet another panel in 2016 on using profiling instruments to measure performance, an

9    Apple engineer stated the following183 :
10
                       And then we’re going to show an example of making an applicatio n
11                     go faster and do less. And then finally, ensuring we have really great
                       user responses in our application. But before we do that, let’s talk
12                     about why we want to do this. And the reason we’re doing this is
                       because we want to provide a great user experience. We want our
13                     users to love using our applications. We want them to love our user
                       applications because they’re fast. Cheetah fast. So it saves them time
14
                       and they can get more done. We want to make sure our users have
15                     all-day battery life. So that they’re able to use their devices
                       throughout the day. And you don’t want to be that application that’s
16                     at the top of the battery usage chart. And finally, we want to make
                       sure we have smooth scrolling, and a really responsive UI in our
17                     applications, so users love using it.
18
               As another example, in 2018, in a panel on practical approaches for having great
19
     application performance, Apple engineers stated the following 184 :
20
                       Now, you may also experience something like this, where we are
21                     showing a lot of placeholders, and that’s really not great. Maybe
22                     you’re soft scrolling, you’ll be lost in this gray area, the [images]
                       would start to load, but then you’ll keep scrolling and then you’ll
23                     experience some frame drops because the views are being updated.
                       Well, our goal is to not show views like this.
24                                                      ***
                       Now, when you work on an app, you want to make sure that it’s
25                     responsive, and usable at once. You also want to make sure that the
26
     181
           See https://developer.apple.com/videos/play/wwdc2016/719.
27   182
           See https://developer.apple.com/videos/play/wwdc2016/406.
     183
           See https://developer.apple.com/videos/play/wwdc2016/418/.
28   184
           See https://developer.apple.com/videos/play/wwdc2018/407.


                                                         76
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 18 of 29



1                    animations are smooth. And these two attributes are really crucial to
                     providing a great user experience.
2                                                      ***
3                    Lastly, you should always think about performance. At Photos, we
                     care deeply about it, and this is really part of our daily job.
4
     At that 2018 panel, the Apple engineer showed the slide below as an example of a scenario that
5
     the Photos team strives to avoid showing users185 :
6

7

8

9

10

11

12

13

14

15
     The Apple engineer also showed the slide below to describe Apple’s goals when the Photos app
16
     launched to the Moments screen, noting that they tried to achieve an instant startup with no
17
     spinners or placeholders 186 :
18

19

20

21

22

23

24

25
     185
         See https://devstreaming-
26   cdn.apple.com/videos/wwdc/2018/407akll3nbwls9yn4qt/407/407 practical approaches to great app pe
     rformance.pdf?dl=1 at slide 26.
27   186
         See https://devstreaming-
     cdn.apple.com/videos/wwdc/2018/407akll3nbwls9yn4qt/407/407 practical approaches to great app pe
28   rformance.pdf?dl=1 at slide 43.


                                                      77
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 19 of 29



1

2

3

4

5

6

7

8

9

10          Furthermore, Apple acknowledges the importance of software being well-designed to

11   operate on all supported devices, including the slowest devices or the devices with the oldest
12   hardware. In a 2016 WWDC panel, an Apple engineer stated the following: “Finally, it’s very
13
     important to test on your slowest supported device. So those timers are constant values across all
14
     supported devices on our platforms. So, if you hit 400 milliseconds on a iPhone 6S that you’re
15
     using for testing right now, you’re probably just barely hitting it, you’re probably not going to hit
16

17   it on a iPhone 5.”187 Similarly, in a 2015 WWDC panel, an Apple engineer stated the following:

18   “So your goal for any responsiveness scenario should be 100 milliseconds. By the way, you want

19   to think about reaching these performance goals on the oldest hardware you intend to support. If
20   you are targeting iOS 9, that might be the original iPad mini, the iPhone 4s, or even the iPad 2. If
21
     you’ve already got one of those -- or rather, if you’ve still got one of those -- please keep it,
22
     continue to use it, continue testing on it.”188 In that same 2015 panel, the slide below was shown
23
     regarding performance on older devices189 :
24

25

26   187
         See https://developer.apple.com/videos/play/wwdc2016/406.
     188
         See https://developer.apple.com/videos/play/wwdc2015/230/.
27   189
         See https://devstreaming-
     cdn.apple.com/videos/wwdc/2015/230wt8hs0wt8/230/230 performance on ios and watchos.pdf?dl=1
28   at slide 49.


                                                      78
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 20 of 29



1

2

3

4

5

6

7

8

9

10
               Similar to the Apple engineers’ guidance at WWDC, Apple’s App Store Review
11

12   Guidelines also instruct developers to design efficiently performing applications 190 :

13

14

15

16             Apple’s Human Interface Guidelines also acknowledge that frozen apps, or the
17
     perception of frozen apps, can cause confusion and frustration 191 :
18

19

20

21
               These performance considerations have a heightened significance when it comes to
22

23   Apple’s iOS software. Third-party apps can be deleted if they become too buggy. iOS is the entire

24   operating system platform on which the device runs. Additionally, Apple’s native iOS apps (some

25   of which are not removable) include key and primary functions and features marketed by Apple.
26

27   190
           See https://developer.apple.com/app-store/review/guidelines/.

28   191
           See https://developer.apple.com/design/human-interface-guidelines/ios/app-architecture/loading/.


                                                           79
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 21 of 29



1    As Apple tells iOS app developers, software developers, engineers, and architects, they must
2    “[a]lways think about performance”192 :
3

4

5

6

7

8

9

10

11

12          Apple recognizes that small changes in performance can be perceptible to users, affect their
13
     experience, and influence their behavior, and accordingly, that software must perform well and
14
     respond quickly to users. For example, an Apple engineer has told iOS app developers that as a
15
     good rule of thumb 400 ms is a good launch time because that lets the app launch time hide in the
16

17   launch animations from the home screen to the application:

18                  So, let’s discuss the goals, how fast we want to launch. Well, the
                    launch time for various platforms are different. But, a good, a good
19                  rule of thumb, is 400 milliseconds is a good launch time. Now, the
                    reason for that is that we have launch animations on the phone to
20                  give a sense of continuity between the home screen and your
21                  application, when you see it execute. And those animations take
                    time, and those animations, give you a chance to hide your launch
22                  times.193

23   Another Apple engineer has stated that the lowest recommendation for apps is a launch between
24   500 ms and 600 ms, which is about the same time as the zoom animation from the home screen:
25
                    Now, what do we mean by instant? Well, the time it takes to launch
26
     192
         See https://devstreaming-
27   cdn.apple.com/videos/wwdc/2018/407akll3nbwls9yn4qt/407/407 practical approaches to great app pe
     rformance.pdf?dl=1 at slide 141.
28   193
         See https://developer.apple.com/videos/play/wwdc2016/406.


                                                    80
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 22 of 29
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 23 of 29
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 24 of 29



1            This is consistent with my experience as well.            Small, incremental regressions and
2
     improvements in software design are important and should be considered because during normal
3
     use, these incremental changes accumulate and either improve or degrade the user experience. 205
4
     4.5     Apple’s Produced Performance Data
5
             I understand that the Plaintiffs served Apple an interrogatory requesting all iOS 7-related
6

7    performance testing information.206 I understand that Apple’s most recent response cites to the

8    documents APL-GRACE_00169901 to APL-GRACE_00169913. 207                            I have reviewed the

9    interrogatory, Apple’s response, and the cited documents. Apple’s response did not provide any
10
     narrative explanation of the documents or their contents. I refer to these documents in this section
11
     as “Apple’s Performance Data.”
12
             The Apple Performance          Data features     eleven columns       and appears to provide
13
     measurements of various benchmark tests for five iOS versions on the iPhone 4 (“N90”) and the
14

15   same five iOS versions on the iPhone 4s (“N94”). The five iOS versions appear to be iOS 6.1.3,

16   three iOS 7.0.x releases, and iOS 7.1.1. Because Apple did not provide a narrative explanation of
17   the Apple Performance Data, there is a variety of information about it that I do not know, includ ing
18
     the following: what apps were on the devices tested; who conducted the tests; what was the
19
     methodology, tool, instrument, or program to conduct the test and take the measurements; where
20
     the data was stored after it was initially measured; how the data was extracted from wherever it
21

22   was initially stored; what exactly the benchmarks are testing (aside from educated deductions

23

24
     205
         See also https://developer.apple.com/videos/play/wwdc2018/407 (“It’s not every day that you’re going
     to go into the trace, and find something so obvious and easy to fix, that is responsible for 50% of the
25   sample. Right? In fact, there is not going to be any other huge lead sitting there waiting for me. Instead,
     what I’m going to need to do is go through that whole sample, with those course filters applied, so I’m
26   only looking at operations that take about 1% of the time or more, and I’m going to look for every single
     thing that I see that I think I can come up with some mechanism for making a little bit faster.”).
27   206
         See Plaintiff’s Interrogatory No. 14.
     207
         See Apple’s Second Supplemental Response to Plaintiffs’ Second Set of Interrogatories as to
28   Interrogatory No. 14 (dated 05/31/2018).


                                                         83
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 25 of 29



1    based on the test names, my experience, some of Apple’s public statements, and some of Apple’s
2
     other produced documents); what significance Apple places on various benchmarks (aside from
3
     educated deductions based on my experience, some of Apple’s public statements, and some of
4
     Apple’s other produced documents); the condition of each device tested; whether a single device
5
     (e.g., one N90) had multiple iOS versions loaded or whether different devices (e.g., five N90s) had
6

7    the different iOS versions loaded; or what storage capacities were on the devices tested. This is

8    not an exhaustive list of missing information. I also have not been provided with the actual devices

9    to further inspect, analyze, or test. I also have not been provided with what I assume was Apple’s
10
     internal database or internal testing platform. I note that the spreadsheet contained almost 50,000
11
     rows for different benchmark tests. I note that there were over 1,250 benchmark tests with names
12
     that related to FaceTime, but that no measurements of FaceTime-related tests were included for
13

14   iOS 6.1.3 on either the iPhone 4 or iPhone 4s. If Apple provides any of this information or access

15   later, I reserve the right to supplement and amend my Report.

16   4.6    Analysis of the Apple Performance Data
17          I analyzed the Apple Performance Data. This data further confirms the performance
18
     regressions and degradations experienced by iPhone 4 and 4s users that upgraded to iOS 7 and iOS
19
     7.1 as compared to iOS 6.1. These performance regressions and degradations spanned a variety
20
     of performance metrics (e.g., time-based performance, size/memory-based performance, app
21

22   launches, app exits, number of system calls, number of messages sent, number of page faults, CPU

23   usage, etc.).208 I provide some additional detail below. However, because iOS 7.1 was released

24   at the time of the FaceTime Break in April 2014, iPhone 4 and 4s users, who had not already
25   upgraded to iOS 7, would have only been able to upgrade to iOS 7.1. In other words, the choice
26

27
     208
        See generally APL-GRACE_00169903 (comparing BrightonMaps to Innsbruck, InnsbruckTaos, and
28   Sochi performance for N90 and N94).


                                                     84
       Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 26 of 29



1    presented to putative class members was whether to upgrade from iOS 6 or earlier to iOS 7.1.
2
     Thus, the additional detail provided focuses on iOS 6.1.3 and iOS 7.1.1.
3
            I prepared Excel spreadsheets and pdfs based on the data in APL-GRACE_00169903 to
4
     provide my additional detail.     I have attached these spreadsheets and pdfs as exhibits to my
5
     report.209 To generate the first two spreadsheets, I started with APL-GRACE_00169903. In one
6

7    spreadsheet, I included the data related to the iPhone 4 / N90 for iOS versions BrightonMaps / iOS

8    6.1.3 and Sochi / iOS 7.1 (Exhibit 2). In the other spreadsheet, I included the data related to the

9    iPhone 4s / N94 for iOS versions BrightonMaps / iOS 6.1.3 and Sochi / iOS 7.1 (Exhibit 3). For
10
     any given benchmark test (i.e., row) that did not have a value in either the BrightonMaps or Sochi
11
     columns, I deleted that row because there was no basis to compare the two versions. Because the
12
     BrightonMaps and Sochi columns included both numeric values and units, I split those into two
13
     columns, one for value and one for units. With one exception, I deleted any rows in which the
14

15   units did not match because there would be no basis for comparison; the exception to this rule was

16   when the units were different units of time (e.g., minutes and seconds), in which case, I retained
17   the row and converted to units of seconds.
18
            For each row in the spreadsheet, I created a column of the difference between the Sochi
19
     result and the BrightonMaps result. I also created a column of the percentage change from the
20
     BrightonMaps result to Sochi result relative to the BrightonMaps result; in this column, if both
21

22   results were 0, I left the relative change at 0, but if only the BrightonMaps result was 0, I noted

23   this with “change from zero.”

24          The resulting spreadsheets have entries from many different benchmark tests. Many of
25

26   209 Exhibit 2 is an Excel file for the iPhone 4 / N90. Exhibit 3 is an Excel file for the iPhone 4s /
27   N94. Exhibit 4 is an Excel file for page load times for the iPhone 4 / N90 and iPhonne 4s / N94.
     Exhibit 2-1 is a pdf file of tabs from the Exhibit 2 Excel file. Exhibit 3-1 is a pdf file of tabs from
28   the Exhibit 3 Excel file. Exhibit 4-1 is a pdf file of tabs from the Exhibit 4 Excel file.


                                                       85
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 27 of 29
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 28 of 29
Case 5:17-cv-00551-LHK Document 285-21 Filed 10/18/18 Page 29 of 29
